Citation Nr: 0023958	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1993 RO rating decision that denied service 
connection for a left knee disability, a right knee 
disability, and a low back disorder.  In October 1998, the 
Board remanded the case to the RO for additional development.  
In an April 2000 RO rating decision, service connection for a 
left knee condition was granted.  Hence, that matter is no 
longer for appellate consideration.



FINDINGS OF FACT

1.  The veteran's right knee complaints in service were acute 
and transitory, and resolved without residual disability; his 
current right knee condition, first found many years after 
service, is not causally related to an incident of service, 
including the acute right knee complaints, or to a service-
connected disability.

2.  The veteran's back pain in service was acute and 
transitory, and resolved without residual disability; his 
current low back condition, first found after service, is not 
causally related to an incident of service, including the 
episode of acute back pain, or to a service-connected 
disability.



CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by active service; nor may this condition be 
presumed to have been incurred in active service; nor is this 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).

2.  Chronic lumbosacral strain was not incurred in or 
aggravated by active service; nor may this condition be 
presumed to have been incurred in active service; nor is this 
condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disability

The veteran had active service from June 1988 to June 1992.

A DD Form 214, Certificate of Release or Discharge from 
Active Duty, shows that the veteran was awarded the Southwest 
Asia Service Medal and the Kuwait Liberation Medal indicating 
that he had service in the Southwest Asia theater during the 
Persian Gulf War (PGW).  The dates of this service are not 
demonstrated by the evidence of record.

Service medical records show that the veteran was seen in 
June 1989 for complaints of pain in the right lower 
extremity, which were apparently attributed to shin splints.  
Abnormalities of the right knee were not found on 
observation.  A report of his treatment in July 1989 notes 
his complaints of right knee problems for a couple of months.  
No abnormalities of the right knee were found on observation.  
The assessment was overuse of the right knee.

Private medical reports show that the veteran was seen by a 
chiropractor in 1993 for various problems, including numbness 
of the right leg.  These reports do not show the presence of 
a right knee disability.

The veteran underwent a VA medical examination in June 1993.  
There were no complaints or findings with regard to the right 
knee.

The veteran underwent a VA medical examination in September 
1994.  There were no complaints or findings with regard to 
the right knee.  

The veteran testified at a hearing in October 1995.  His 
testimony was to the effect that he had knee problems related 
to a skiing injury while in service.

The veteran underwent a VA medical examination in July 1999.  
The veteran gave a history of right knee pain since service 
and of sustaining injuries in a skiing accident in February 
1990.  No significant abnormalities of the right knee were 
found on examination other than pain.  MRI (magnetic 
resonance imaging) of the right knee revealed small joint 
effusion of the femoral joint.  The diagnosis was 
degenerative arthritis of right knee with lateral tilt of the 
right patella.  The examiner opined that the veteran's right 
knee pain could be related to degenerative changes.  The 
examiner noted that in theory, over reliance of a joint to 
support an injured joint could cause damage to the uninjured 
joint, but she could find no medical authority to support 
such a theory.


Legal Analysis

The veteran's claim for service connection for a right knee 
disability, as well as his claim for service connection for a 
low back disorder discussed below, are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA is authorized to pay compensation to any veteran of the 
PGW suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more within any 
presumptive period prescribed by VA.  38 U.S.C.A. §§ 1117, 
1118 (West Supp. 2000); 38 C.F.R. § 3.317 (1999).  In this 
appeal, the veteran's complaints of right knee and low back 
problems have been attributed to specific disabilities and 
the legal and regulatory provisions with regard to 
undiagnosed illnesses based on service in the PGW are not for 
application. 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this appeal, the 
veteran does not allege that the claimed right knee and low 
back disabilities were incurred in combat with the enemy, and 
this legal criteria is not for application.

A review of the record shows that service connection is 
currently in effect for degenerative arthritis of the left 
knee, rated 10 percent.  Service connection has not been 
granted for any other disability.

Service medical records reveal that the veteran was seen for 
right knee pain, but the clinical findings in service did not 
demonstrate the presence of a chronic right knee condition.  
Indeed, there is only one entry, in 1989, reflecting right 
knee complaints.   The post-service medical records do not 
demonstrate the presence of a chronic right knee condition, 
degenerative arthritis, until 1997, several years after the 
veteran's discharge from service, and these records do not 
link the veteran's current right knee problems to an incident 
of service or to the veteran's service-connected left knee 
disability.  Although the physician who conducted the most 
recent (1999) examination of the veteran for VA purposes 
opined that the reliance of an uninjured joint to support an 
injured joint could in theory damage the uninjured joint, she 
did not find any medical authority to support this theory.  
Nor did the examiner opine that the veteran's service-
connected left knee condition otherwise aggravated the right 
knee disability.

The Board notes the veteran's testimony and statements to the 
effect that he has a right knee disability that had its onset 
in service.  This evidence, however, is not sufficient to 
demonstrate the presence of a chronic right knee disability 
in service or to causally link the veteran's current right 
knee disability to an incident of service or to a service-
connected disability, because the veteran is not shown to 
have the medical expertise necessary to render a meaningful 
opinion regarding the diagnosis or etiology of his medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
the veteran's right knee pain in service was an acute and 
transitory condition that resolved without residual 
disability and that is unrelated to his current right knee 
problems, first found many years after service, or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for a right knee disability, 
and the claim is denied.


II.  Service Connection for a Low Back Disorder

Service medical records show that the veteran was seen in 
July 1991 for complaints of back pain.  He left before being 
evaluated.

The 1993 private medical reports of the veteran's treatment 
by a chiropractor reveal that he was seen for pain effecting 
his entire spine.  These reports show diagnoses of cervical 
myofascitis and thoracic radiculitis.  They do not reflect 
any diagnosis of a low back disability.  

At the June 1993 VA medical examination, the veteran 
complained of intermittent pain in the low back.  He reported 
injuring his back in service while doing heavy lifting.  X-
rays of the lumbosacral spine showed no abnormalities.  On 
examination, there were paravertebral muscle spasms, but the 
diagnosis was simply "Chronic relapsing lower back pain 
probably mechanical in type."

The veteran testified at a hearing in June 1994.  His 
testimony was to the effect that he injured his lower back in 
service.

At the September 1994 VA medical examination, there was no 
objective evidence of pain on motion.  The diagnosis was 
intermittent low back pain and possible X-ray findings of 
spondylolysis.  The examiner was unable to make a conclusive 
diagnosis based on the X-ray findings.

The veteran testified at a hearing in October 1995.  His 
testimony was to the effect that he sustained injuries in a 
skiing accident in service and that he had injured his back 
while in service.

At the July 1999 VA medical examination, the veteran reported 
that his back pain began around 6 months after separation 
from service, that it gradually worsened, and that he began 
seeing a chiropractor.  MRI of the lumbar spine revealed no 
evidence of disc protrusion or significant central or 
neuroforaminal narrowing at any level.  There was a very 
minimal broad based posterior bulge at L5-S1.  The diagnosis 
on the report of examination was chronic recurrent 
lumbosacral strain.  The examiner, who reviewed all the 
evidence in the claims folder, opined that the veteran did 
not injure or aggravate his back while in service.


Legal Analysis

The criteria for establishing entitlement to service 
connection have been set forth above.  

Service medical records show that the veteran had complaints 
of back pain in 1991, but they do not demonstrate the 
presence of a chronic low back disability.  The post-service 
medical records do not demonstrate the presence of a chronic 
low back disability, (i.e., chronic low back pain due to 
lumbosacral strain), until 1999 and do not link this 
condition to an incident of service, including the episode of 
back pain in 1991, or to the veteran's service-connected 
disability.  Testimony from the veteran is to the effect that 
his low back condition is due to injury sustained in service, 
but as previously mentioned, lay evidence such as this is not 
sufficient to support a claim for service connection of a 
disability, since a valid assertion of that nature requires 
medical expertise.  Espiritu, 2 Vet. App. 492.

After consideration of all the evidence, the Board finds that 
the veteran's back pain in service was an acute and 
transitory condition, that the acute back condition in 
service resolved without residual disability, and that the 
veteran's current low back condition, first found after 
service, is not related to an incident of service, including 
the acute back pain episode, or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for a low back disability, and 
the claim is denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disorder is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

